

117 HR 4674 IH: Motorsports Fairness and Permanency Act of 2021
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4674IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Thompson of California (for himself, Ms. Sewell, Mrs. Murphy of Florida, Mr. Posey, Mr. Reed, and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent the 7-year recovery period for motorsports entertainment complexes.1.Short titleThis Act may be cited as the Motorsports Fairness and Permanency Act of 2021.2.7-year recovery period for motorsports entertainment complexes made permanentSection 168(i)(15) of the Internal Revenue Code of 1986 is amended by striking subparagraph (D).